TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 21, 2020



                                      NO. 03-19-00425-CV


                                NextEra Energy, Inc., Appellant

                                                 v.

                          Public Utility Commission of Texas, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
           VACATED AND DISMISSED FOR WANT OF JURISDICTION –
                       OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on May 30, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that the trial court lacked jurisdiction over

the suit. Therefore, the Court vacates the trial court’s judgment and dismisses the underlying suit

for want of jurisdiction. Appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.